DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive. 

Applicant alleges:
However, Maislos does not disclose “restrict output of the offer information associated with the uttered word within a predetermined masking period from the utterance time of the uttered word, wherein the predetermined masking period is set to a period which varies depending on an utterance history of the uttered word: and output the offer information associated with the uttered word when an interest value of the uttered word derived based on the utterance history of the uttered word is equal to or greater than a predetermined threshold value.” as recited in amended independent claim 1 and similarly recited in amended independent claim 8.

Examiner respectfully disagrees and submits that Maislos details this feature by teaching of the advertising delivery engine 718, that may decide a parameter for a delayed provisioning of advertisement… for a time period after a conversation; para 228, consideration of topic changes, time periods since a topic change; para 21, consideration of historical features of the conversations and earlier time periods; para 40; and the engine operative to target advertisements in accordance with these considerations; para 227.

Applicant’s arguments regarding Ricci and claim 9 are moot in view of the modified rejection in view of Maislos and Ricci, necessitated by Applicant’s amendments to the claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2007/0186165).

Regarding Claim 8, Mai discloses:
An Information providing method (e.g. Fig. 1A, 3, note also Fig. 6, system 100 for facilitating the provisioning of advertisements; para 185; see also Fig. 15 which is a 
(a) acquiring an uttered word, using voice information detected by a microphone, which is uttered by a user (e.g. system is operative such that certain word combinations (i.e. spoken by one or more of the users during their voice  conversation) are detected; para 108; apparatus includes media input, for example a microphone; para 81; para 108; note conversation recorded by microphones; para 106; note also speech recognition engine 154 for converting a live or recorded speech signal to a sequence of words; para 186, Fig. 6; see also feature extractor 118 in Fig. 6 further detailed in fig. 8) and an utterance time at which, the uttered word is uttered by the user (e.g. detecting that the party may be experiencing feelings of stress at various times t1, t2, t3, in the conversation for example, from the phrase, angry at me; para 109);
(b) acquiring offer information which is to be output to the user (e.g. using an ad server to serve advertisements to a user; para 139; sending an advertisement to a client device; para 129); and
(c) controlling output of the offer information associated with the uttered word to the user (e.g. in response to the detected word combinations, advertisements are served to the desktop computer and/or to the cellular telephone; para 108; note also exemplary advertising engine of Fig. 15. Operative to target advertisement in according with features of the content; para 227; note speaking; para 229);
wherein the step (c) includes restricting output of the offer information associated with, the uttered word within a predetermined masking period from the utterance time of the uttered word (e.g. advertising delivery engine 718 may decide a parameter for a 
output the offer information associated with the uttered word when an interest value of the uttered word derived based on an utterance history of the uttered, word is equal to or greater than a predetermined threshold value (e.g. note feature extractors which use statistical technique, heuristic techniques and data mining techniques with a calculation engine; para 199, using a scoring system; para 200; and the resultant classification operations performed by calculation engine or feature extraction, e.g. determining a gender of a speaker, age range, ethnicity, income, and many other possible classification operations; para 203; finally note that the training sets used in computing the frequencies of various words; para 215, then determining of the frequency more closely matches [threshold] the training set; para 216).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 7, and 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maislos et al. (hereinafter Mai, U.S. Patent Application Publication 2007/0186165) in view of Ricci (U.S. Patent Application Publication 2014/0310103).

Regarding Claim 1, Mai discloses:
An information providing device comprising a microphone (e.g. apparatus includes media input, for example a microphone; para 81) and circuitry (e.g. Fig. 1A, 3, 
acquire an uttered word, using voice information detected by the microphone, which is uttered by a user (e.g. system is operative such that certain word combinations (i.e. spoken by one or more of the users during their voice  conversation) are detected; para 108; note conversation recorded by microphones; para 106; note also speech recognition engine 154 for converting a live or recorded speech signal to a sequence of words; para 186, Fig. 6; see also feature extractor 118 in Fig. 6 further detailed in fig. 8) and an utterance time at which the uttered word is uttered by the user (e.g. detecting that the party may be experiencing feelings of stress at various times t1, t2, t3, in the conversation for example, from the phrase, angry at me; para 109);
control output of offer information associated with the uttered word to the user (e.g. in response to the detected word combinations, advertisements are served to the desktop computer and/or to the cellular telephone; para 108; note also exemplary advertising engine of Fig. 15. Operative to target advertisement in according with features of the content; para 227; note speaking; para 229); and 
restrict output of the offer information associated with the uttered word within a predetermined masking period from the utterance time of the uttered word (e.g. advertising delivery engine 718 may decide a parameter for a delayed provisioning of advertisement--for example, 10 minutes after the conversation, several hours, a day, a week, etc; para 228), wherein the predetermined masking period is set to a period which varies depending on an utterance history of the uttered word (e.g. deciding a 
output the offer information associated with the uttered word when an interest value of the uttered word derived based on an utterance history of the uttered, word is equal to or greater than a predetermined threshold value (e.g. note feature extractors which use statistical technique, heuristic techniques and data mining techniques with a calculation engine; para 199, using a scoring system; para 200; and the resultant classification operations performed by calculation engine or feature extraction, e.g. determining a gender of a speaker, age range, ethnicity, income, and many other possible classification operations; para 203; finally note that the training sets used in computing the frequencies of various words; para 215, then determining of the frequency more closely matches [threshold] the training set; para 216).
Mai fails to explicitly disclose the elements provided in a vehicle as claimed.
In a related field of endeavor (e.g. targeted advertisement based on user context and information), Ricci discloses a similar system that also considers a number of factors or observations in the pursuit of presenting advertisements to a user; see Fig. 23.  Ricci makes similar observations to that of Mai, regarding a user, including recording an observation the vehicle starts to record observations, including audio; para 393; 2316.  Ricci, however, includes other observations such as vehicle position; paras 251-261; which are used to associated, store and present advertisements; Fig. 23.

provided in a vehicle (e.g. incorporation of the features of Ricci into the Mai system, including Ricci’s teaching of audio sensors receive input from a person through voice data… note also audio input from a user of the vehicle; paras 189, 208; system 800 includes devices that are part of the vehicle or device associated with the vehicle including microphones 886; para 240),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ricci to the disclosure of Mai.  Doing so would have been predictable given the significant overlap in disclosure, and the main objective being so similar, namely observing and monitoring aspects of a user and their context in order to target advertisement.  Furthermore, application of the features of Ricci would provide a number of advantages to Mai, including helping a user time order upon their arrival, improving advertising effective and other which help in future advertising strategies and marketing evaluations; para 16 of Ricci.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the circuitry is configured, to acquire vehicle position information and to control output of the offer information associated with the uttered word based on the vehicle position information (e.g. Mai’s system now including the observations disclosed by Ricci, namely the recording of observations in step 2316 of Fig. 23; note observing vehicle position in Fig. 8, paras 251-261, now used in Mai to present advertisements in 

Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein the circuitry is configured to control output of the offer information associated with the uttered word based on position information, of a facility corresponding to the offer information and the vehicle position information (e.g. Mais’ system now including the features of Ricci, namely advertisement presented to the user; para 395; which is tailored to a user; para 396; note also association between observations and locations, advertising module identifies sites based on preferences and advertising information, identifies sites and resents to the user; para 436, note suggestions based on vicinity; para 435).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
an output unit that is provided in the vehicle  (e.g. incorporation of the features of Ricci into the Mai system, including Ricci’s teaching of media controller subsystem configured to provide audio output; para 225; system 800 includes devices that are part of the vehicle or device associated with the vehicle including audio output devices/speakers 880; para 240);
wherein, the circuitry is configured to cause the output unit to output the offer information associated with the uttered word to the user (e.g. incorporation of the 

Regarding Claim 9, Mai discloses:
An information providing device (e.g. Fig. 1A, 3, note also Fig. 6, system 100 for facilitating the provisioning of advertisements; para 185; see also Fig. 15 which is a diagram of the exemplary advertisement targeting engine 134 of Fig. 6; para 227) comprising: 
a microphone (e.g. apparatus includes media input, for example a microphone; para 81) that is mounted in a vehicle; 
an output unit (e.g. providing digital audio content; para 9; digital audio media content playback operation; para 71).
Mai fails to explicitly disclose the microphone and output unit are mounted or provided in a/the vehicle as claimed.
In a related field of endeavor (e.g. targeted advertisement based on user context and information), Ricci discloses a similar system that also considers a number of factors or observations in the pursuit of presenting advertisements to a user; see Fig. 23.  Ricci makes similar observations to that of Mai, regarding a user, including recording an observation the vehicle starts to record observations, including audio; para 
Adapting Mai to include the features of Ricci further discloses the elements of Mai:
the microphone and output unit are mounted or provided in a/the vehicle (e.g. incorporation of the features of Ricci into the Mai system, including Ricci’s teaching of audio sensors receive input from a person through voice data… note also audio input from a user of the vehicle; paras 189, 208; system 800 includes devices that are part of the vehicle or device associated with the vehicle including microphones 886 and speakers 880; para 240),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ricci to the disclosure of Mai.  Doing so would have been predictable given the significant overlap in disclosure, and the main objective being so similar, namely observing and monitoring aspects of a user and their context in order to target advertisement.  Furthermore, application of the features of Ricci would provide a number of advantages to Mai, including helping a user time order upon their arrival, improving advertising effective and other which help in future advertising strategies and marketing evaluations; para 16 of Ricci.
The combination of Mai in view of Ricci further discloses:
circuitry configured to
acquire an uttered word, using voice information detected by the microphone (e.g. Mai details a system is operative such that certain word combinations (i.e. spoken by one or more of the users during their voice  conversation) are detected; para 108; 
acquire vehicle position information (e.g. Ricci’s navigation subsystem 336; used to locate the vehicle; paras 251-261, now modifying Mai as above),
acquire first offer information associated with the uttered word (e.g. Mai’s system now modified by Ricci, in particular Ricci teaching that information collected using the sources and sensors and user devices is then associated with the corresponding 
output the first offer information via the output unit based on the vehicle position information (e.g. Mai teaching that in response to the detected word combinations, advertisements are served to the desktop computer and/or to the cellular telephone; para 108; note also exemplary advertising engine of Fig. 15. Operative to target advertisement in according with features of the content; para 227; note speaking; para 229; now as modified by Ricci, in particular, advertisement presented to the user; para 395; which is tailored to a user; para 396; note also association between observations and locations, advertising module identifies sites based on preferences and advertising information, identifies sites and resents to the user; para 436, note suggestions based on vicinity; para 435), and
restrict output of the first offer information associated with the uttered word within a predetermined masking period from the utterance time of the uttered word (e.g. Ricci modifying Mai as above, Mai further teaching an advertising delivery engine 718 may decide a parameter for a delayed provisioning of advertisement--for example, 10 minutes after the conversation, several hours, a day, a week, etc; para 228), wherein the predetermined masking period is set to a period which varies depending on an interest value of the uttered word (e.g. deciding a parameter for a delayed provisioning… time period after the conversation; para 228; and engine operative to target advertisements in accordance with one or more computed features of the electronic media content; para 227) derived based on a classification of the uttered word as a long-term interest word or a short-term interest word (e.g. consider the 
 
Regarding Claim 10, in addition to the elements stated above regarding claim 9, the combination further discloses:
wherein the circuitry is configured to acquire second offer information associated with the vehicle position information and to output the first offer information and the second offer information at a predetermined, ratio via the output unit (e.g. Mai as modified by Ricci above, Ricci further detailing, advertising content of Fig. 26, of which various tiers exist, consider the difference in advertising rates between the low and high tiers; for example tier 1 is the lowest cost and requires little to not user profile information; para 417 and tier 4 which is greater cost and based on the depth of information including sites visited or routes traveled; para 419)

Regarding Claim 11, in addition to the elements stated above regarding claim 9, the combination further discloses:
wherein the circuitry is configured to determine to output the first offer information associated with the uttered word when the vehicle positions within a predetermined range from a facility corresponding to the first offer information (e.g. Mai as modified by Ricci above, Ricci further detailing an association between observations and locations, advertising module identifies sites based on preferences and advertising information, .

Allowable Subject Matter
Claims 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654